Citation Nr: 1220413	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to March 1, 2001 for the Veteran's award of a 70 percent rating for posttraumatic stress disorder (PTSD) and total disability rating based upon individual unemployability (TDIU), for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel

INTRODUCTION

The Veteran served on active duty from February 19, 1948 to December 8, 1949, from July 24, 1950 to July 23, 1950, from November 5, 1954 to October 31, 1955, from January 24, 1958 to June 21, 1961, and from June 22, 1961 to March 2, 1962.  He died in August 2005.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, to include affording the appellant proper VCAA notice.  The action specified in the December 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issue of entitlement to service connection for the cause of the Veteran's death was also remanded in December 2010; however, the RO granted entitlement to service connection for the cause of the Veteran's death in a May 2012 rating decision, constituting a full grant of the issue.  Therefore, it will not be further addressed by the Board.


FINDINGS OF FACT

1.  A July 1998 RO decision granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned an initial 10 percent disability rating; the Veteran did not perfect his appeal.  The Veteran did not file an increased rating claim or submit additional evidence until March 2001. 

2.  The RO granted entitlement to a 70 percent disability rating for PTSD, as well as entitlement to TDIU, effective March 1, 2001, the date the Veteran filed a claim for an increased rating for his acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  The July 1998 RO decision that granted entitlement to service connection for PTSD and assigned an initial 10 percent disability rating is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2.  The criteria for entitlement to an effective date earlier than March 1, 2001 for an assignment of a 70 percent disability rating for service connected PTSD and assignment of TDIU, for accrued benefit purposes, have not been met.  38 U.S.C.A.  § 5110, 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Accrued Benefits

The appellant is seeking entitlement to an effective date prior to March 1, 2001 for the Veteran's award of a 70 percent rating for PTSD and total disability rating based upon individual unemployability (TDIU), for accrued benefits purposes.  The appellant's argument appears to be that the Veteran suffered from severe PTSD since his military service that rendered him unemployable and his condition was simply not properly diagnosed or treated as soon as it should have been.  She argues that even when the Veteran's PTSD was assigned a 10 percent disability rating, in fact his symptoms warranted a higher disability rating.  

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death. 

The Veteran died in August 2005.  At the time of his death, a claim was pending to determine whether entitlement to an effective date earlier than March 1, 2011 was warranted for a grant of a 70 percent disability rating for service connected PTSD and a grant of entitlement to TDIU.  In September 2005, the appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits.  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died.

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Important for this case, an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998). 

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.  

The Veteran's original claim for entitlement to service connection for PTSD was granted in a July 1998 RO decision and assigned an effective date of October 30, 1997.  The Veteran did not perfect his appeal and that claim became final.  There is no evidence that the Veteran filed any increased rating claims prior to March 1, 2001, when the increased rating claim at issue was received by the RO, or that he submitted relevant evidence within one year of the July 1998 decision.  

The Veteran's increased rating claim for his service connected PTSD was granted in a November 2002 RO decision, and his disability was increased to 70 percent disabling, effective March 1, 2001, the date he filed his claim for a higher rating. That same rating granted entitlement to a total disability based on individual unemployability, also with an effective date of March 1, 2001.  The Veteran appealed, arguing that he should have initially been awarded 70 percent for his PTSD, effective October 1997.  His claim was pending at the time of his death.  

Because the Veteran failed to perfect his appeal of the July 1998 rating decision, that decision became final, including the disability rating assigned.  Absent CUE (clear and unmistakable error in a prior rating action - a claim that has not been filed by the Veteran), the Board is statutorily barred from revisiting the RO's factual or legal findings in the July 1998 rating decision by operation of 38 U.S.C.A. § 5110(a), and therefore barred from assigning a higher disability rating effective October 30, 1997.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

It is important for the appellant to understand that the RO's July 1998 decision is a final decision, and any attempt to collaterally attack this decision must be addressed in a CUE motion.  Rudd, supra.  

Furthermore, even assuming that a CUE claim had been filed, an allegation of misdiagnosis or inadequate VA examination cannot provide the basis for a CUE claim.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Henry v. Derwinski, 2 Vet. App. 88 (1992).  The standards of CUE are very high.  

Because the July 1998 decision was final, the Board finds that the Veteran would not prevail on his claim to assign an effective date of October 30, 1997 to his grant of 70 percent for PTSD and TDIU.  

However, the Board will consider whether any date effective date earlier than March 1, 2001 can be granted.  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred only if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application, in this case, March 1, 2001.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The Board has carefully reviewed the claims folder, but can find no evidence supporting the assignment of an effective date in the year prior to March 1, 2001 for the grant of either a 70 percent disability rating for PTSD or the grant of TDIU.

While VA treatment records show that the Veteran received both individual and group therapy for his PTSD in 2000 and 2001, the treatment notes provide little detail about the severity of the Veteran's PTSD symptoms and do not support the assignment of higher disability rating or TDIU.  The Veteran was hospitalized for two nights in July 2001 for depression and passive suicidal ideations related to recent and multiple stressors including an ill mother, his relationship with his son, prostate cancer, and monetary stress.  The Veteran was diagnosed with major depressive disorder, which was determined to be predominately due to his general medical condition, as well as situational factors.  A history of PTSD and alcohol dependence was noted, but no current diagnosis was given, which the Board finds to provide highly probative evidence against the Veteran's assertion that he met the criteria for a 70 percent disability rating for PTSD.  Simply stated, the Veteran's own statements within the hospital provide factual evidence against the claim that his PTSD had become worse, but instead indicate other stressors not connected with service as the cause of the hospitalization (ill mother, his relationship with his son, prostate cancer, and monetary stress).

The Board accepts as credible statements from the Veteran that he suffered from symptoms of PTSD since his military service and just did not know what they were.

The Board is sympathetic to the hardship suffered by the Veteran and his family as he struggled with his illness for so many years, apparently unaware that he could receive help and compensation for his disability from VA.  However, to the extent that the appellant (and before his death, the Veteran) appears to want VA to provide compensation for the nearly half a century the Veteran struggled with PTSD prior to the initial grant of service connection, that is unfortunately legally beyond the Board's power to grant.  It is important for the appellant to understand that the VA cannot grant the Veteran benefits on a retroactive basis, that is, he (or his surviving spouse) have no right to benefits for the period of time before he actually filed a claim with VA, regardless of how long before that date he was actually disabled.  

Here, the Veteran was granted an increased rating based on the date he filed his claim seeking a higher disability evaluation, which is consistent with VA regulations unless the Board can find some piece of information within a year of the claim that indicates an increase within the year.  Although the appellant has argued that he met the criteria for a higher evaluation for many years, that argument actually provides evidence against a finding that there was something within a year of the claim that would indicate an increase was warranted.  The contemporaneous medical evidence of record does not support an increased disability within a year prior to the March 1, 2001 effective date.  Accordingly, entitlement to an effective date prior to March 1, 2001 for the Veteran's award of a 70 percent rating for PTSD and TDIU for accrued benefits purposes must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the appellant in January 2011.  This letter informed the appellant of what evidence was required to substantiate her claim and of VA and the appellant's respective duties for obtaining evidence.  The appellant was also informed of how VA assigns disability ratings and effective dates.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in January 2011.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in May 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


